UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 333-150612 MOODY NATIONAL REIT I, INC. (Exact Name of Registrant as Specified in Its Charter) Maryland 26-1812865 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 6363 Woodway Drive, Suite 110 Houston, Texas (Address of Principal Executive Offices) (Zip Code) (713) 977-7500 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes¨No¨ Indicate by check mark whether the registrant is a large accelerated filed, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large Accelerated filer ¨ Accelerated filer ¨ Non-Accelerated filer x Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨Nox As of August 13, 2010, there were320,275shares of the Registrant’s common stock issued and outstanding. MOODY NATIONAL REIT I, INC. INDEX Page PART I FINANCIAL INFORMATION Item 1. Financial Statements 2 Condensed Consolidated Balance Sheets as of June 30, 2010 and December 31, 2009 (unaudited) 2 Condensed Consolidated Statements of Operations for the three and six months ended June 30, 2010 and 2009 (unaudited) 3 Condensed Consolidated Statements of Equity for the six months ended June 30, 2010 and 2009 (unaudited) 4 Condensed Consolidated Statements of Cash Flows for the six months ended June 30, 2010 and 2009 (unaudited) 5 Notes to Condensed Consolidated Financial Statements (unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3. Quantitative and Qualitative Disclosures about Market Risk 32 Item 4T. Controls and Procedures 33 PART II OTHER INFORMATION 34 Item 1. Legal Proceedings 34 Item 1A. Risk Factors 34 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 34 Item 3. Defaults Upon Senior Securities 34 Item 4. Reserved 34 Item 5. Other Information 34 Item 6. Exhibits 35 1 Index PART I — FINANCIAL INFORMATION ITEM1. FINANCIAL STATEMENTS. MOODY NATIONAL REIT I, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) June 30, December 31, ASSETS Investment in hotel properties, net $ ¾ Cash $ Restricted cash ¾ Escrowed investor proceeds ¾ Accounts receivable, net of allowance of $1,000 ¾ Prepaid expenses and other assets ¾ Deferred costs, net ¾ Total Assets $ $ LIABILITIES AND EQUITY Liabilities: Notes payable $ ¾ Accounts payable and accrued expenses ¾ Due to related parties ¾ Dividends payable ¾ Subscriptions for common stock ¾ $ Total Liabilities Special Partnership Units¾ 100 Special Units of the Operating Partnership Equity: Stockholders’ equity: Common stock, $0.01 par value per share; 400,000,000 shares authorized, 267,522 and 22,222issued and outstanding at June 30, 2010 and December 31, 2009, respectively Preferred stock, $0.01 par value per share; 50,000,000 shares authorized ¾ ¾ Additional paid-in capital Accumulated deficit ) ¾ Total stockholders’ equity Noncontrolling interest- 100 common units of the Operating Partnership Noncontrolling interest in consolidated joint venture ¾ Total Equity TOTAL LIABILITIES AND EQUITY $ $ See accompanying notes to condensed consolidated financial statements. 2 Index MOODY NATIONAL REIT I, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended June 30 Six months ended June 30 Revenue Room Revenue $ ¾ $ ¾ Other Revenue ¾ ¾ Total Revenue ¾ ¾ Expenses Hotel operating expenses ¾ ¾ Property taxes, insurance and other ¾ ¾ Depreciation ¾ ¾ Property acquisition ¾ ¾ Organization ¾ ¾ Corporate general and administrative ¾ ¾ Total expenses ¾ ¾ Operating Loss ) ¾ ) ¾ Interest expense and amortization of loan costs ¾ ¾ Loss from continuing operations before income taxes ) ¾ ) ¾ Income tax expense ¾ ¾ Net Loss ) ¾ ) ¾ Loss from consolidated joint venture attributable to noncontrolling interest ¾ ¾ Loss attributable to noncontrolling interest in common operating partnership units ¾ ¾ Net loss attributable to common stockholders $ ) ¾ $ ) ¾ Net loss per common share, basic and diluted $ ) ¾ $ ) ¾ Dividends declared per common share $ — $ — Weighted average shares outstanding ¾ ¾ See accompanying notes to condensed consolidated financial statements. 3 Index MOODY NATIONAL REIT I, INC. CONDENSED CONSOLIDATED STATEMENTS OF EQUITY Six months ended June 30, 2010 and 2009 (Unaudited) Common Stock Preferred Stock Noncontrolling Interest in Operating Partnership Number of Shares Par Value Number of Shares Par Value Additional Paid-In Capital Accumulated Deficit Number of Units Par Value Noncontrolling Interest in Joint Venture Total Equity Balance at January 1, 2010 $ ¾ $
